Citation Nr: 0627655	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-35 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, claimed as secondary to herbicide exposure during 
service.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In June 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran essentially claims that his claimed Type II 
diabetes mellitus is related to his in-service exposure to 
Agent Orange while serving in Vietnam.  See November 2002 VA 
diabetes mellitus examination report.  He added that he 
served on an aircraft carrier "off Vietnam land," and that 
he "actually never set foot on Vietnam land."  Id.  While 
the examiner seemed to indicate that the veteran currently 
had "diabetes," it is unclear from review of the record as 
to what scientific and/or medical evidence was used by the 
examiner in support of such opinion.  To this, the veteran 
informed VA in June 2002 that he was taking "Glucotron," 
but supportive medical evidence showing treatment for 
diabetes mellitus is not of record.  As such, the veteran 
needs to be afforded a VA diabetes mellitus examination in 
order so that it can be clarified whether or not he currently 
has diabetes mellitus.

In Haas v. Nicholson, No. 04-0491 (U.S. Vet. App. Aug. 16, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) recently held that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  In other words, exposure to 
herbicides will be presumed based on the receipt of a VSM.  
Examples of contradictory evidence include evidence that the 
VSM was received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.  
In this case, the veteran is shown to have received the VSM.  
In light of this Court holding, the above-order medical 
examination is crucial to the adjudication of this matter.

As to the instant claim concerning entitlement to service 
connection for PTSD, the claims file includes numerous 
private medical records which were associated with the record 
in July 2004, subsequent to the most recent September 2003 
statement of the case (SOC).  As the records were shown to be 
mostly not in English, the Board undertook to have then 
translated in May 2006.  This has been accomplished, and the 
records are now part of the claims folder.  However, these 
records, concerning psychiatric treatment afforded the 
veteran, have not been reviewed by the RO, and the appellant 
has not waived RO initial consideration (as he did with 
records submitted in the course of his June 2004 hearing) of 
this evidence.  The Board is bound to return the record to 
the RO for initial consideration of the additional evidence.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).


The veteran contends he has PTSD resulting from events he 
experienced during military service in Vietnam.  The claimant 
specifically maintains that these events, witnessing fellow 
shipmates and pilots killed in action, occurred primarily 
while he was stationed aboard the USS Ranger.  See statement 
received by VA in June 2002.  

In an effort to verify the veteran's alleged stressors, in 
October 2002 the RO obtained from the Department of the Navy, 
Naval Historical Center, copies of command histories for the 
attack aircraft carrier USS Ranger for the period November 
1968 to February 1970.  Deck logs for Navy ships before 
January 1972 were reported to be kept at the National 
Archives and Records Administration in College Park, 
Maryland.  An effort to obtain these deck logs has not been 
undertaken.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

Though the report of an August 2002 VA PTSD examination 
report (and February 2003 VA claims file review by the VA 
physician who examined the veteran in August 2002) shows that 
the examiner determined that the veteran did not meet the 
criteria for a diagnosis of PTSD pursuant to the criteria set 
out in the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a May 2004 private psychiatric medical 
certificate shows that a physician provided a diagnosis of 
PTSD and attributed the disorder to the veteran's military 
service in Vietnam.  

The appellant's DD Form 214 N shows that he was a maintenance 
technician, and that he had service during the Vietnam War.  
Significantly, the RO has not sufficiently attempted to 
verify the events which the appellant states caused his PTSD.  
On remand, the RO should attempt to verify whether, during 
the veteran's service, he was exposed to the stressors which 
he has identified.  The RO for these purposes should contact 
the U.S. Army and Joint Services Records Research Center 
(JSRRC, formerly known as the United States Armed Services 
Center for Unit Records Research), in Alexandria, Virginia.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by an endocrinologist.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiner must determine 
what, if any, type of diabetes (i.e., 
Type II) currently disables the 
appellant.  


3.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above, and must include the 
various stressors listed as part of the 
veteran's statement received in June 
2002.  

4.  This summary and a copy of the 
veteran's DD 214 N and other service 
personnel records should be sent to the 
U.S. Army and Joint Services Records 
Research Center.  The JSRRC should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The JSRRC 
should also be made aware that deck logs 
from the USS Ranger are stored at the 
National Archives and Records 
Administration.  Inquiries for obtaining 
copies of these records are to be made at 
the Modern Military reference Branch, 
8601 Adelphi Road, College Park, Maryland  
20740-6001 (301-837-3510).  

5.  After completion of all of the above, 
and if and only if any of the claimed 
stressors are independently verified by 
the JSRRC or otherwise, the veteran 
should be afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been verified.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect whether such a review of the 
claims file was made.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for PTSD on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental SOC (SSOC), and 
provide the appellant and his attorney 
with an opportunity to respond.  The RO 
is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

The purpose of this remand is to satisfy due process 
considerations, to include those espoused by the United 
States Court of Appeals for the Federal Circuit in DAV.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



